Fourth Court of Appeals
                                 San Antonio, Texas
                                     December 12, 2018

                                    No. 04-18-00877-CV

                                    Angel L. SUAREZ,
                                        Appellant

                                             v.

                                SAN MARCOS AIRPORT,
                                      Appellee

                  From the County Court at Law No. 3, Bexar County, Texas
                              Trial Court No. 2018-CV-04527
                          Honorable Karen Crouch, Judge Presiding

                                          ORDER

      In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR LACK
OF JURISDICTION. Costs of the appeal are taxed against appellant.

       It is so ORDERED on December 12, 2018.


                                              _____________________________
                                              Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of December, 2018.

                                              _____________________________
                                              Keith E. Hottle, Clerk of Court